DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell, US 7348205 B2.

As to claim 1, Campbell discloses a switching device (see Campbell Fig 7), comprising: 
a first electrode (see Campbell Fig 7 Ref 30); a second electrode (see Campbell Fig 7 Ref 23); and a switching layer (see Campbell Fig 7 Refs 23 and 27) between the first and second electrodes, the switching layer comprising a composition (see Campbell Col 4 Lines 18-35) including a chalcogenide (see Campbell Col 4 Lines 18-35) having an additive effective to suppress oxidation (see Campbell Cols 5 and 6 Lines 64-9).

As to claim 2, Campbell discloses the device of claim 1, wherein 
the composition includes arsenic (see Campbell Col 4 Lines 18-35), and the additive is sulfur (see Campbell Col 4 Lines 18-35; The composition meets the claim limitations; thus the disclosed sulfur inherently suppresses oxidation as claimed.).

As to claim 4, Campbell discloses the device of claim 1, wherein 
the composition includes selenium (see Campbell Col 4 Lines 18-35), and the additive is sulfur (see Campbell Col 4 Lines 18-35).

As to claim 11, Campbell discloses the device of claim 1, wherein 
the switching layer is less than 50 nm thick (see Campbell Col 4 Lines 18-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell, US 7348205 B2.

As to claim 12, Campbell discloses the device of claim 1, wherein 
the switching layer has a thickness in a range.

Campbell does not appear to explicitly disclose a range of 13 to 45 nm, inclusive.

However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that the range disclosed by Campbell (see Campbell Col 4 Lines 18-23), may be limited to the claimed range. Overlapping ranges are prima facie obvious (see MPEP 2144.05.I). 

Claim(s) 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell, US 7348205 B2, in view of Pinter, US 20180051370 A1.

As to claim 3, Campbell discloses the device of claim 1, wherein 
the composition includes arsenic, and the additive is sulfur.

Campbell does not appear to explicitly disclose arsenic and silicon.

Pinter discloses arsenic and silicon (see Pinter Table 1 Example 1).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Campbell, may use a particular chalcogenide chemistry, as disclosed Pinter. The inventions are well known variants of materials for phase change memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Pinter’s attempt to lower the melting point of particular chemistries (see Pinter Para [0045]).

As to claim 5, Campbell and Pinter disclose the device of claim 1, wherein 
the composition includes selenium and silicon, and the additive is sulfur (see Pinter Table 1 Example 1).

As to claim 6, Campbell and Pinter disclose the device of claim 1, wherein 
the composition includes arsenic, selenium and silicon, and the additive is sulfur (see Pinter Table 1 Example 1).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong, US 20170271581 A1, in view of Campbell, US 7348205 B2.

As to claim 20, Seong discloses an integrated circuit memory device (see Seong Fig 1), comprising: 
a cross-point array of memory cells (see Seong Para [0007]), memory cells in the cross point array each comprising a first electrode (see Seong Fig 4A Ref 350); a second electrode (see Seong Fig 4A Ref 310); a memory element in contact with the first electrode (see Seong Fig 4A Ref 340); and a selector between the first and second electrodes (see Seong Fig 4A Ref 320).

Seong does not appear to explicitly disclose the selector comprising a composition including a chalcogenide having an additive effective to suppress oxidation.

Campbell discloses the selector comprising a composition including a chalcogenide (see Campbell Col 4 Lines 18-35) having an additive effective to suppress oxidation (see Campbell Cols 5 and 6 Lines 64-9).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Seong, may incorporate a particular chalcogenide chemistry, as disclosed Campbell. The inventions are well known variants of materials for phase change memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Campbell’s attempt engineer interfaces in phase change memories (see Campbell Col 5 14-44).

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell, US 7348205 B2  and Pinter, US 20180051370 A1, in view of Klose, US 3961314 A.

As to claim 7, Campbell and Pinter disclose the device of claim 1, wherein 
the composition includes arsenic As in a range of 25 at % to 33 at %, selenium Se in a range of 34 at % to 46 at %, germanium Ge in a range of 8 at % to 12 at %, silicon Si in a range of 6 at % to 12 at % (see Pinter Table 1 Example 1; The weight percentages disclosed fall within the atomic percentages claimed.) and sulfur S in a range (see Campbell Col 4 Lines 18-35).

Campbell and Pinter do not appear to explicitly disclose a range of 1 at % to 5 at %.

Klose discloses a range of 1 at % to 5 at % (see Klose Col 3 Lines 35-46).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Campbell and Pinter, may decrease the selenium in and alloy composition to alloy other group 16 (i.e. tellurium and sulfur) in to a particular chalcogenide chemistry, as disclosed Klose. The inventions are well known variants of materials for phase change memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Klose’s attempt improve crystallization kinetics (see Klose Col 3 Lines 35-46).

As to claim 8, Campbell, Pinter, and Klose disclose the device of claim 7, wherein 
the composition includes As, Se, Ge, Si and S in amounts effective to switch using an applied voltage pulse less than 50 ns in duration at a threshold voltage Vt>3V (see Pinter Table 1 Example 1; and see Klose Col 3 Lines 35-46; The composition disclosed and made obvious inherently has the claimed switching and threshold properties.).

As to claim 9, Campbell, Pinter, and Klose disclose the device of claim 7, wherein 
the composition includes As, Se, Ge, Si and S in amounts effective to have off-state leakage current I.sub.OFF<2 nA at 2V (see Pinter Table 1 Example 1; and see Klose Col 3 Lines 35-46; The composition disclosed and made obvious inherently has the claimed switching and threshold properties.).

As to claim 10, Campbell, Pinter, and Klose disclose the device of claim 7, wherein 
the composition includes As, Se, Ge, Si and S in amounts effective to have off-state leakage current I.sub.OFF<100 pA at 2V (see Pinter Table 1 Example 1; and see Klose Col 3 Lines 35-46; The composition disclosed and made obvious inherently has the claimed switching and threshold properties.).

Claim(s) 13-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong, US 20170271581 A1, in view of Pinter, US 20180051370 A1, in further view of Klose, US 3961314 A.

As to claim 13, Seong discloses a memory device (see Seong Fig 1), comprising: 
a first electrode (see Seong Fig 4A Ref 350); a second electrode (see Seong Fig 4A Ref 310); a memory element in contact with the first electrode (see Seong Fig 4A Ref 340); a selector between the first and second electrodes (see Seong Fig 3A Ref 310); the selector comprising a composition of Si, Ge, Se, and As (see Seong Para [0051]); and a barrier layer between the memory element and the selector (see Seong Fig 4A Ref 330).

Seong does not appear to disclose the selector comprising a composition of arsenic As in a range of 25 at % to 33 at %, selenium Se in a range of 34 at % to 46 at %, germanium Ge in a range of 8 at % to 12 at %, and silicon Si in a range of 6 at % to 12 at %, and S in a range.

Pinter discloses the selector comprising a composition of arsenic As in a range of 25 at % to 33 at %, selenium Se in a range of 34 at % to 46 at %, germanium Ge in a range of 8 at % to 12 at %, and silicon Si in a range of 6 at % to 12 at % (see Pinter Table 1 Example 1), and S in a range (see Pinter Para [0016]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Seong, may use a particular chalcogenide chemistry, as disclosed Pinter. The inventions are well known variants of materials for phase change memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Pinter’s attempt to lower the melting point of particular chemistries (see Pinter Para [0045]).

Seong and Pinter does not appear to explicitly disclose a range of 1 at % to 5 at %.

Klose discloses a range of 1 at % to 5 at %.

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Seong and Pinter, may decrease the selenium in and alloy composition to alloy other group 16 (i.e. tellurium and sulfur) in to a particular chalcogenide chemistry, as disclosed Klose. The inventions are well known variants of materials for phase change memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Klose’s attempt improve crystallization kinetics (see Klose Col 3 Lines 35-46).
 
As to claim 14, Seong, Pinter and Klose disclose the device of claim 13, wherein 
the composition includes As, Se, Ge, Si and S in amounts effective to switch using an applied voltage pulse less than 50 ns in duration at a threshold voltage Vt>3V (see Pinter Table 1 Example 1; and see Klose Col 3 Lines 35-46; The composition disclosed and made obvious inherently has the claimed switching and threshold properties.).

As to claim 15, Seong, Pinter and Klose disclose the device of claim 13, wherein 
the composition includes As, Se, Ge, Si and S in amounts effective to have off-state leakage current I.sub.OFF<2 nA at 2V (see Pinter Table 1 Example 1; and see Klose Col 3 Lines 35-46; The composition disclosed and made obvious inherently has the claimed switching and threshold properties.).

As to claim 16, Seong, Pinter and Klose disclose the device of claim 13, wherein 
the composition includes As, Se, Ge, Si and S in amounts effective to have off-state leakage current I.sub.OFF<100 pA at 2V (see Pinter Table 1 Example 1; and see Klose Col 3 Lines 35-46; The composition disclosed and made obvious inherently has the claimed switching and threshold properties.).

As to claim 19, Seong, Pinter and Klose disclose the device of claim 13, wherein 
the memory element comprises a programmable resistance material (see Seong Para [0007]).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong, US 20170271581 A1, Pinter, US 20180051370 A1, and Klose, US 3961314 A, in view of Campbell, US 7348205 B2.

As to claim 17, Seong, Pinter and Klose disclose the device of claim 13, wherein 
the selector has a thickness.

Seong, Pinter and Klose do not appear to explicitly disclose the selector is less than 50 nm thick.

Campbell discloses the selector is less than 50 nm thick (see Campbell Col 4 Lines 18-23).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that device, as disclosed by Seong, Pinter and Klose, may incorporate a devices with particular thicknesses, as disclosed Campbell. The inventions are well known variants of materials for phase change memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Campbell’s attempt engineer interfaces in phase change memories (see Campbell Col 5 14-44).

As to claim 18, Seong, Pinter, Klose, and Campbell disclose the device of claim 13, wherein 
the selector has a thickness in a range of 13 to 45 nm, inclusive (see Campbell Col 4 Lines 18-23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ahn, US 20200119259 A1 discloses a device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 07/15/2022